As filed with the Securities and Exchange Commission on April 12, 2012 Securities Act Registration No. 333- Investment Company Act Registration No. 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-2 R REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 £ PRE-EFFECTIVE AMENDMENT NO. £ POST-EFFECTIVE AMENDMENT NO. and/or R REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 £ AMENDMENT NO. Tortoise Energy Independence Fund, Inc. 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (913) 981-1020 AGENT FOR SERVICE Terry C. Matlack 11550 Ash Street, Suite 300 Leawood, Kansas 66211 Copies of Communications to: Steven F. Carman, Esq. Eric J. Gervais, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO 64112 (816) 983-8000 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. o It is proposed that this filing will become effective (check appropriate box): £when declared effective pursuant to Section 8(c). CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Proposed Maximum Title of Securities Being Registered Amount to be Registered Maximum Offering Price Per Share Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. In no event will the aggregate initial offering price of all securities offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $5,000,000. Paid herewith. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion Preliminary Prospectus dated April12, 2012 Common Shares Tortoise Energy Independence Fund, Inc. $per Share Investment Objective. Tortoise Energy Independence Fund, Inc. (the “Fund,” “we,” “us” or “our”) is a newly organized, non-diversified closed-end management investment company. Our investment objective is to provide our stockholders a high level of total return, with an emphasis on current distributions. We cannot assure you that we will achieve our investment objective. Investment Strategy. We seek to invest in a portfolio of equity securities of companies that promote energy independence through the development of the North American energy landscape. We intend to focus primarily on North American energy companies that engage in the exploration and production of crude oil, condensate, natural gas and natural gas liquids (“NGLs”) that generally have a strong presence in North American shale or oil reservoirs and, to a lesser extent, on companies that provide associated transportation, processing, equipment, storage, servicing and equipment. Tax Matters.We intend to elect to be treated, and to qualify each year, as a regulated investment company (“RIC”). Assuming that we qualify as a RIC, we generally will not be subject to U.S. federal income tax on income and gains that we distribute each taxable year to stockholders. See “Certain U.S. Federal Income Tax Considerations.” No Prior History.Prior to this offering, there has been no public or private market for our common shares. Our common shares are expected to be listed on the New York Stock Exchange under the trading or “ticker” symbol “.” Investing in our securities involves certain risks. You could lose some or all of your investment. See “Risk Factors” beginning on pageof this prospectus. You should consider carefully these risks together with all of the other information contained in this prospectus before making a decision to purchase our securities. Shares of closed-end management investment companies frequently trade at prices lower than their net asset value or initial offering price. This discount risk may be greater for initial investors expecting to sell shares shortly after the completion of this offering. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Proceeds, before expenses, to us(3) $ $ (notes on following page) Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common shares to purchasers on or about , 2012. The date of this prospectus is, 2012. (notes from previous page) The underwriters named in this prospectus have the option to purchase up toadditional common shares at the public offering price, less the sales load, within 45days from the date of this prospectus to cover over-allotments. If the over-allotment option is exercised in full, the total public offering price, sales load and proceeds, before expenses, to us will be $, $, and $, respectively. See “Underwriters”. Tortoise Capital Advisors, L.L.C., our Adviser, has agreed to pay from its own assets structuring fee toin the aggregate amount of $. These fees are not reflected under sales load in the table above. The Adviser (and not the Fund) may also pay certain qualifying underwriters a sales incentive fee or additional compensation in connection with the offering.See “Underwriters—Additional Compensation to be Paid by Our Adviser.” In addition to the sales load, we will pay, and our stockholders will bear, offering costs of up to $0.05 per share, estimated to total approximately $ ($, if the underwriters exercise the over-allotment option in full), which will reduce the “Proceeds, before expenses, to us.” Tortoise Capital Advisors, L.L.C., our Adviser, has agreed to pay all organizational expenses and the amount by which the aggregate of all of our offering costs (excluding the sales load, but including a portion of the amount payable to an affiliate of the Adviser for the marketing of our common stock) exceeds $0.05 per share. (continued from cover page) Portfolio. Under normal circumstances, we will invest at least 80% of our Total Assets (as defined on page 1) in equity securities of North American energy companies, including at least 70% of our Total Assets in equity securities of upstream energy companies. We may invest up to 30% of our Total Assets in restricted securities that are ineligible for resale under Rule144A (“Rule144A”) under the Securities Act of 1933, as amended (the “1933 Act”) all of which may be illiquid securities, primarily through direct investments in securities of listed companies. We may invest up to 25% of our Total Assets in securities of master limited partnerships (“MLPs”). We will not invest in privately held companies. We will also seek to provide current income from gains earned through an option strategy which will consist of writing (selling) covered call options on equity securities in our portfolio. Leverage.The borrowing of money and issuance of preferred stock and debt securities represent the leveraging of our common stock. We reserve the right at any time to use financial leverage to the extent permitted by the Investment Company Act of 1940. See “Risk Factors—Leverage Risk.” Investment Adviser.We will be managed by Tortoise Capital Advisors, L.L.C. (the “Adviser”), a registered investment adviser specializing in managing portfolios of investments in listed energy infrastructure companies. As of March 31, 2012, our Adviser managed investments of approximately $7.9billion in the energy infrastructure sector, including the assets of publicly traded closed-end funds, an open-end fund and other accounts. Our Adviser has a 25 person investment team dedicated to the energy sector. This prospectus sets forth the information that you should know about the Fund before investing. You should read this prospectus before deciding whether to invest in our securities. You should retain this prospectus for future reference. A statement of additional information, dated, 2012, as supplemented from time to time, containing additional information, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into this prospectus. You may request a free copy of the statement of additional information, the table of contents of which is on pageof this prospectus, request a free copy of our annual, semi-annual and quarterly reports, request other information or make stockholder inquiries, by calling toll-free at 1-866-362-9331 or by writing to us at 11550 Ash Street, Suite300, Leawood, Kansas 66211. Our annual, semi-annual and quarterly reports and the statement of additional information also will be available on our Adviser’s website at www.tortoiseadvisors.com. Information included on such website does not form part of this prospectus. You can review and copy documents we have filed at the SEC’s Public Reference Room in Washington,D.C. Call 1-202-551-5850 for information. The SEC charges a fee for copies. You can get the same information, including other material incorporated by reference into this prospectus, free from the SEC’s website (http://www.sec.gov). You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the SEC’s Public Reference Section, 100 F. Street, N.E., Room1580, Washington,D.C. 20549. Our securities do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the statement of additional information contain “forward-looking statements.” Forward-looking statements can be identified by the words “may,” “will,” “intend,” “expect,” “estimate,” “continue,” “plan,” “anticipate,” “could,” “should” and similar terms and the negative of such terms. By their nature, all forward-looking statements involve risks and uncertainties, and actual results could differ materially from those contemplated by the forward-looking statements. Several factors that could materially affect our actual results are the performance of the portfolio of securities we hold, the time necessary to fully invest the proceeds of this offering, our covered call strategy, the conditions in the U.S.and international financial, natural gas, petroleum and other markets, the level and volatility of commodity prices, the price at which our shares will trade in the public markets and other factors. Although we believe that the expectations expressed in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and are subject to inherent risks and uncertainties, such as those disclosed in the “Risk Factors” section of this prospectus. All forward-looking statements contained or incorporated by reference in this prospectus are made as of the date of this prospectus. Except for our ongoing obligations under the federal securities laws, we do not intend, and we undertake no obligation, to update any forward-looking statement. The forward-looking statements contained in this prospectus are excluded from the safe harbor protection provided by Section27A of the 1933 Act. Currently known risk factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors described in the “Risk Factors” section of this prospectus. We urge you to review carefully that section for a more detailed discussion of the risks of an investment in our securities. i TABLE OF CONTENTS Page Prospectus Summary 1 Summary of Fund Expenses 8 The Fund 10 Use of Proceeds 10 Investment Objective and Principal Investment Strategies 11 Risk Factors 18 Leverage 27 Management of the Fund 30 Determination of Net Asset Value 33 Distributions 34 Automatic Dividend Reinvestment Plan 35 Description of Securities 37 Certain Provisions in our Charter and Bylaws 39 Closed End Company Structure 41 Certain U.S. Federal Income Tax Considerations 42 Underwriters 50 Administrator, Custodian & Fund Accountant 53 Legal Matters 53 Available Information 53 Table of Contents of The Statement of Additional Information 55 You should rely only on the information contained or incorporated by reference in this prospectus in making your investment decisions.Neither we nor the underwriters have authorized any other person to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.This prospectus does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction where the offer or sale is not permitted.The information appearing in this prospectus is accurate only as of the date on its cover.Our business, financial condition and prospects may have changed since such date.We will advise investors of any material changes to the extent required by applicable law. ii PROSPECTUS SUMMARY The following summary contains basic information about us and our securities. It is not complete and may not contain all of the information you may want to consider. You should review the more detailed information contained elsewhere in this prospectus and in the statement of additional information, especially the information set forth under the heading “Risk Factors” beginning on pageof this prospectus. The majority of our investments will generally have the following targeted characteristics: The Fund We are a newly organized closed-end management investment company.Our investment objective is to provide our stockholders a high level of total return with an emphasis on current distributions. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of equity securities of North American energy companies. We cannot assure you that we will achieve our investment objective. Our Adviser We will be managed by Tortoise Capital Advisors, L.L.C. (the “Adviser”), a registered investment adviser specializing in managing portfolios of investments in listed energy infrastructure companies.As of March 31, 2012, our Adviser managed investments of approximately $7.9billion in the energy sector, including the assets of publicly traded closed-end funds, an open-end fund and other accounts. Our Adviser has a 25-person investment team dedicated to the energy sector. Investment Strategy We seek to invest in a portfolio of equity securities of companies that promote energy independence through the development of the North American energy landscape. We intend to focus primarily on North American energy companies that engage in the exploration and production of crude oil, condensate, natural gas and natural gas liquids (“NGLs”) that generally have a strong presence in North American shale or oil reservoirs and, to a lesser extent, on companies that provide associated transportation, processing, equipment, storage, servicing and equipment. Under normal circumstances, we will invest at least 80% of our Total Assets in equity securities of North American energy companies, including at least 70% of our Total Assets in equity securities of upstream energy companies.We define “Total Assets” as the value of securities, cash or other assets held, including securities or assets obtained through leverage, and interest accrued but not yet received.We will invest in equity securities that are publicly traded on an exchange or in the over-the-counter market, primarily consisting of common stock, but also including, among others, MLP and limited liability company common units. We consider a company to be a North American energy company if (i) it is organized under the laws of, or maintains its principal place of business in, North America and (ii) at least 50% of its assets, cash flow or revenue is associated with the exploration, development, drilling, completion or production of crude oil, condensate, natural gas and NGLs, or providing associated transportation, processing, equipment, storage, servicing and equipment.We consider a company to be an upstream energy company if (i) at least 50% of its assets, cash flow or revenue is associated with the exploration, development, drilling, completion or production of crude oil, condensate, natural gas and NGLs or (ii) its business is related to energy production or refining as defined by the Standard Industrial Classification (“SIC”) system. We may invest up to 30% of our Total Assets in restricted securities that are ineligible for resale under Rule144A (“Rule144A”) under theSecurities Act of 1933, as amended (the “1933Act”), all of which may be illiquid securities, primarily through direct investments in securities of listed companies. We may invest up to 25% of our Total Assets in securities of master limited partnerships (“MLPs”). We will also seek to provide current income from gains earned through an option strategy.We currently intend to write (sell) call options on selected equity securities in our portfolio (“covered calls”). The notional amount of such calls is expected to initially be approximately% to % of the total value of our portfolio, although this percentage may vary over time depending on the cash flow requirements of the portfolio and on our Adviser’s assessment of market conditions. As the writer of such call options, in effect, during the term of the option, in exchange for the premium we receive, we sell the potential appreciation above the exercise price in the value of the security or securities covered by the options. Therefore, we may forego part of the potential appreciation for part of our equity portfolio in exchange for the call premium received. Listing and Symbol Our common shares are expected to be listed on the New York Stock Exchange (“NYSE”) under the trading or “ticker” symbol “.” Use of Proceeds We expect to use the net proceeds from the sale of our common shares to invest in accordance with our investment objective and policies and for working capital purposes. We expect to fully invest the net proceeds of this offering within three to six months after the closing. Pending such investment, we expect that the net proceeds of this offering will be invested in money market mutual funds, cash, cash equivalents, securities issued or guaranteed by the U.S. government or its instrumentalities or agencies, short-term money market instruments, short-term debt securities, certificates of deposit, bankers’ acceptances and other bank obligations, commercial paper or other liquid debt securities. Market Opportunity We believe that the North American energy companies we will target will provide attractive investment opportunities for the following reasons: [to come] Targeted Investment Characteristics The majority of our investments will generally have the following targeted characteristics: ●
